 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8    United States of America,                 No. 19-04218MJ-001-PCT-CDB
 9           Plaintiff,
10    v.                                        ORDER
11    Brandee Lee Walker,
12
             Defendant.
13
           The Court having considered the Defendant’s Motion to Vacate Status Hearing
14
15   and Transfer Case to Flagstaff District Magistrate Court (13), there being no objection

16   thereto, and good cause therefor,
17
           IT IS HEREBY ORDERED granting Defendant’s Motion to Vacate Status
18
19   Hearing and Transfer Case to Flagstaff District Magistrate Court (13). The Status

20   Hearing set on October 3, 2019, at 9:30 AM is VACATED/RESET to October 9, 2019 at
21
     9:30 am in Flagstaff, Arizona, location of the Court (123 N. San Francisco Street, First
22
     Floor, Flagstaff, Arizona, 86001).
23
24         Dated this 16th day of September, 2019.
25
26
27
28
